     Case 2:20-cv-02158-JTM-DMD Document 16 Filed 03/01/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

SHAUN MICHAEL SNYDER                                           CIVIL ACTION

VERSUS                                                             NO. 20-2158

MAJ. STEPHEN BERGERON, ET                                   SECTION: “H”(3)
AL.


                                    ORDER

      The Court, having considered the complaint, the record, the applicable

law, the Partial Report and Recommendation of the United States Magistrate

Judge, and the failure of any party to file an objection to the Magistrate Judge’s

Partial Report and Recommendation, hereby approves the Partial Report and

Recommendation of the United States Magistrate Judge (R. Doc. 15) and

adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that the Motion to Dismiss filed by Richard Neal is

GRANTED and that the claims against Neal are DISMISSED WITH

PREJUDICE.

      New Orleans, Louisiana, this 1st day of March, 2021.




                                     __________________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE
